Citation Nr: 1036178	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia patella, lateral meniscus tear of the right knee, 
for the period from June 16, 1996, to July 14, 1999.

2.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella, lateral meniscus tear of the right knee, 
from July 15, 1999.

3.  Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee for the period from June 
16, 1996, to July 14, 1999.

4.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee, from July 15, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran's claims folder is currently 
under the jurisdiction of the RO in Indianapolis, Indiana.

In the October 1998 rating decision, the RO granted service 
connection for a bilateral knee disability and assigned an 
initial zero percent rating, effective June 16, 1996.  In July 
1999, the Veteran submitted a statement which, as explained by 
the Board in its May 2007 decision/remand, was construed as a 
notice of disagreement (NOD) with the October 1998 rating 
decision assigning an initial zero percent rating for his 
bilateral knee disability, effective June 16, 1996.  In response 
to the Veteran's July 1999 letter, in an April 2000 rating 
decision, the RO assigned separate 10 percent ratings for the 
Veteran's right and left knee disabilities, effective July 15, 
1999.  The Veteran thereafter disagreed with the ratings assigned 
and a Statement of the Case (SOC) addressing the matter was 
issued in April 2005.  The Veteran perfected a timely appeal via 
his submission of a VA Form 9 in May 2005.  In light of this 
procedural history, the issues on appeal are as currently set 
forth on the cover page of this decision.

A videoconference hearing was held in August 2006 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this case.

At the hearing, the Veteran raised a claim of service connection 
for a bilateral hip disability, secondary to his right and left 
knee disabilities.  He also appeared to raise a claim of service 
connection for sexual dysfunction, secondary to his service-
connected hernia disability.  These matters were referred by the 
Board to the RO for appropriate action in May 2007.  Review of 
the claims file shows that this ordered development has not 
occurred.  

As such, the issues of entitlement to service connection for a 
bilateral hip disability, secondary to his right and left knee 
disabilities, and for sexual dysfunction, secondary to the 
service-connected hernia disability being referred have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are again 
referred to the AOJ for appropriate action.  

As set forth in more detail below, a remand is required with 
respect to the claims for initial ratings in excess of 10 percent 
for the Veteran's service-connected right and left knee 
disabilities from July 15, 1999.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 16, 1996, to July 14, 1999, the Veteran's service-
connected chondromalacia patella, lateral meniscus tear of the 
right knee was not manifested by ankylosis, slight recurrent 
subluxation or lateral instability, dislocated cartilage, flexion 
limited to 45 degrees, extension limited to 10 degrees, slight 
knee disability, or genu recurvatum; the right knee was also not 
additionally limited by pain, weakness, lack of endurance, or 
incoordination on repetition; and normal x-ray findings were 
shown.

2.  From June 16, 1996, to July 14, 1999, the Veteran's service-
connected chondromalacia patella of the left knee was not 
manifested by ankylosis, slight recurrent subluxation or lateral 
instability, dislocated cartilage, flexion limited to 45 degrees, 
extension limited to 10 degrees, slight knee disability, or genu 
recurvatum; the left knee was also not additionally limited by 
pain, weakness, lack of endurance, or incoordination on 
repetition; and normal x-ray findings were shown.


CONCLUSIONS OF LAW

1.  For the period from June 16, 1996, to July 14, 1999, a 
compensable rating for chondromalacia patella, lateral meniscus 
tear of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5299, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 (2009).

2.  For the period from June 16, 1996, to July 14, 1999, a 
compensable rating for chondromalacia patella of the left knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5299, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 
30, 2008).

Further, upon receipt of claim for service connection for a 
disability, VA is required to review the evidence presented with 
the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the Veteran then files a NOD 
with the initial rating and/or the effective date assigned, 
he/she has initiated the appellate process and different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 5103A 
of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued an 
April 2005 SOC in response to the Veteran's July 1999 NOD with 
the initial rating assigned.  The SOC provided citations to the 
pertinent regulations involved, a summary of the evidence 
considered, and notice of the decision and the reasons for the 
decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his 
representative have argued that there was any deficiency with 
regard to the notice requirements.  Accordingly, the Board 
concludes that, in this case, the RO met the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  Neither the Veteran nor his representative has 
identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with 
respect to the issues on appeal in October 1996 and March 1998.  
38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate for rating purposes because it 
provided the necessary test results to evaluate the disability 
under the rating criteria.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the duty to assist the Veteran with the development 
of evidence pertinent to his claim has been satisfied.

Law and Analysis

The Veteran claims that for the period between June 16, 1996, and 
July 14, 1999, a compensable rating is warranted for his service-
connected right and left knee disabilities.  

An October 1998 rating decision granted service connection for a 
bilateral knee disorder, and rated the disorder noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010.  
These noncompensable ratings were effective from June 16, 1996.  
Diagnostic Code 5099 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. § 4.27 (2009).  As noted below in the 
remand section, these disorders are presently rated as 10 percent 
disabling, from July 15, 1999.  As such, the rating question 
addressed in this decision only pertains to whether or not a 
compensable rating is warranted for the Veteran's bilateral knee 
disabilities for the period from June 16, 1996, and July 14, 
1999.  

Pertinent evidence dated during this period includes the report 
of an October 1996 VA examination.  The Veteran reported a 
history of bilateral knee pain dating back to 1993 during his 
active service, at which time he was diagnosed with bilateral 
patellofemoral pain syndrome.  He complained of increased 
swelling with walking upstairs.  The Veteran also complained of a 
popping and clicking in both knees.  Examination showed bilateral 
negative McMurry's and anteroposterior drawer test results.  
Minimal bilateral crepitus was present, particularly on the left, 
which did not seem to be tender.  Range of motion was normal 
(zero degrees extension and 140 degrees of flexion) bilaterally.  
The diagnosis was bilateral knee pain with history of minor 
injuries and possible internal derangement with normal 
examination.  An accompanying x-ray report which showed 
radiographically normal bilateral knees.

The report of a private neurological examination conducted in 
March 1998, received by VA in April 1998, shows that the examiner 
commented that he did not notice any abnormalities of the knees 
except for suggestive abnormal bounce test findings.  He added 
that these findings revealed the possibility of fluid in the 
bursa behind the knee cap.  Range of motion testing showed 
bilateral extension to 10 degrees and flexion to 130 degrees.

A March 1998 VA examination revealed that the Veteran complained 
of bilateral knee pain, worse on the right.  Examination of the 
knees showed no swelling and normal range of motion.  Mild right 
knee crepitus was present, none on the left side.  The examiner 
rendered a clinical diagnosis of bilateral knee pain with early 
degenerative changes on the right, although x-ray examination 
showed normal findings.  

A March 1998 private medical record shows that the Veteran 
complained of bilateral knee pain.  An April 1998 private medical 
record includes a diagnosis of bilateral patellofemoral syndrome.  
Bilateral patellofemoral crepitus was present.  Other testing 
results were noted to be essentially negative.  The examiner 
noted that x-rays were reviewed and that they appeared normal.  
(Although dated in 1998, these private medical records were 
associated with the record in January 2000.)  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification. Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and non-weight bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support 
claims by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

In this case, the Veteran's bilateral knee disability, for the 
period from June 16, 1996, to July 14, 1999, has been assigned a 
noncompensable evaluation pursuant to Diagnostic Codes 5099 and 
5010.  As noted above, Diagnostic Code 5099 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 
(2009).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  See 
also Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009); see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

Knee impairment manifested by recurrent subluxation or lateral 
instability is ratable as 10 percent disabling where there is 
slight disability, 20 percent where there is moderate 
instability, and 30 percent where there is severe disability.  38 
C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the knee is neither alleged, nor 
shown; consequently, 38 C.F.R. § 4.71a, Code 5256 does not apply.  
Nor does 38 C.F.R. § 4.71a, Code 5262, in the absence of service 
connected tibia and fibula impairment.

VA's General Counsel has issued multiple opinions that are 
relevant to rating knee disabilities.  The first indicates that a 
disability rated under Diagnostic Code 5257 may be rated 
separately under Diagnostic Codes 5260, limitation of flexion of 
the knee, and 5261, limitation of extension of the knee.  See 
VAOGCPREC 23-97.  VAOGCPREC 23-97 also found that when a claimant 
has arthritis and instability of the knee, multiple ratings may 
be assigned under Diagnostic Codes 5003 and 5257.  Here, however, 
in the medical evidence of record, neither arthritis nor 
instability has been shown.  Moreover, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the Veteran 
did not have limitation of motion of the knee meeting the 
criteria for a noncompensable evaluation under Codes 5260 or 
5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Another 
opinion states that separate disability ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint without violating the provisions 
against pyramiding at 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

The evidence for the pertinent period in question-June 16, 1996, 
to July 14, 1999--establishes that range of motion findings 
concerning the Veteran's right and left knee disabilities during 
this time were never of a severity to warrant the assignment of a 
10 percent rating under wither Diagnostic Codes 5260 or 5261.  
The Board also finds that, as the medical evidence of record 
dated during the applicable rating period fails to show the 
presence of arthritis of either knee, the provisions of the 
rating schedule that contemplate arthritis are inapplicable in 
the instant case.  The Veteran's service-connected right and left 
knee disabilities are more appropriately rated pursuant to 
Diagnostic Codes 5299-5260.  To this, the Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Upon consideration of all of the evidence of record, including 
particularly the VA orthopedic examination reports dated in 
October 1996 and March 1998, the Board finds that neither the 
Veteran's service-connected right nor left knee disorder 
warranted a compensable rating at any time from June 16, 1996, to 
July 14, 1999.  The evidentiary record clearly did not 
demonstrate either right or left knee disability which could 
reasonably be described as contemplating ankylosis, instability, 
dislocated or symptomatic removal of cartilage, limitation of 
either flexion or extension, impairment of the tibia and fibula, 
or genu recurvatum.  The pertinent records seem to merely 
document complaints of pain, with no findings, other than those 
concerning crepitus, and the slight loss of flexion motion 
discerned in the course of the March 1998 private neurological 
examination (130 degrees; normal is 140 degrees).  Therefore, the 
Board concludes that a compensable rating for the service-
connected right and left knee disorders for this particular 
period pursuant to Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262, and 5263 is not applicable.

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such 
consideration, however, does not lead to a finding to warrant the 
assignment of a compensable rating.  A review of the record fails 
to reveal any additional functional impairment associated with 
the Veteran's service-connected right and left knee disorders so 
as to warrant application of alternate rating codes.  As such, 
based on these facts, a compensable rating for this period (June 
16, 1996, to July 14, 1999) cannot be assigned.

The Veteran's statements describing his symptoms have been 
considered.  Espiritu.  These assertions, however, must be viewed 
in conjunction with the objective medical evidence in addressing 
the applicable rating criteria.  

The Board also notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).

The Board finds that the record does not reflect that at any time 
during the appeal period has the Veteran's service-connected 
right or left knee disabilities been so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disabilities with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran, at his October 1996 VA examination, 
informed the examiner that he was employed.  He is not shown to 
have alleged that his service-connected knee disorders had 
prevented him from working.  The evidence of record clearly does 
not show frequent periods of hospitalization.  Additionally, the 
Board finds that the rating criteria to evaluate his service-
connected bilateral knee disorders reasonably describe the 
claimant's disability level and symptomatology, and while he has 
argued that a higher rating should be assigned, the evidence here 
simply does not support such an award.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to initial compensable rating for chondromalacia 
patella, lateral meniscus tear of the right knee, for the period 
from June 16, 1996, to July 14, 1999, is denied.  

Entitlement to an initial compensable rating for chondromalacia 
patella of the left knee for the period from June 16, 1996, to 
July 14, 1999, is denied.  


REMAND

With regard to entitlement to ratings in excess of 10 percent 
from July 15, 1999, for the Veteran's service-connected 
chondromalacia patella, lateral meniscus tear of the right knee 
and chondromalacia patella of the left knee, the Board notes that 
the Veteran was most recently afforded a VA examination which 
addressed his service-connected right and left knees in May 2006.  
Review of the examination report shows that he gave a history of 
right knee surgeries in 2000 and 2003.  He complained that his 
right knee was presently worse than his left.  The Veteran 
complained of chronic knee pain, and some history of swelling.  
Examination showed neither swelling nor point tenderness.  
Bilateral range of motion was from 0 to 100 degrees, with pain in 
both knees on motion testing.  No ligamentous laxity was noted.  
The diagnosis was bilateral chondromalacia.  X-ray examination of 
the knees was negative.  

The Board notes that the Veteran was last afforded a VA 
examination for his service-connected bilateral knee disorders 
more than four years ago.  In some instances, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  At his August 2006 hearing before the undersigned, 
the Veteran testified that the symptoms associated with his knee 
disorders had worsened over recent years.  

When a Veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer (holding that the veteran was 
entitled to a new examination after a two year period between the 
last VA examination and the veteran's contention that the 
pertinent disability had increased in severity); VAOPGCPREC 11-
95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively 
asserts to the Board that a further increase in disability has 
occurred subsequent to the prior examination and decision, an 
additional examination may be required).  As noted, the Veteran 
has testified credibly to the effect that his knee problems had 
grown more severe, and review of the record shows that he was 
last examined in May 2006.  Of significant note, the May 2006 
examiner did not assess functional impairment due to 
incoordination, weakened movement and excess fatigability in 
terms of additional degrees of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As such, a further VA 
orthopedic examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Therefore, the Veteran should be 
scheduled for another examination.

The Board also observes that VA General Counsel has held that a 
claimant who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA 
General Counsel has held that separate ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 9-
2004; 69 Fed. Reg. 59990 (2004).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Hence, in readjudicating these claims the 
RO must consider the Hart decision.

The Board also notes that in December 2009 the Veteran submitted 
a VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA).  This form noted that he had been treated 
within the VA medical system from 2000 to 2007 at various 
locations.  The locations were noted to include Mt. Vernon, 
Missouri; Ft. Leonard Wood, Missouri; Kansas City, Missouri; 
Columbia, Missouri; Fayetteville, Arkansas, Little Rock, 
Arkansas; and Little Rock, Arkansas.  Review of the claims file 
shows that the most recent VA medical record on file is dated in 
May 2006.  See report of May 2006 VA peripheral nerves 
examination.  It is important to note that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As these claims are being remanded anyway, 
all VA medical treatment records, to include those the above-
mentioned locations, dated since May 2006 should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).



Accordingly, this case is REMANDED for the following development 
and consideration:

1.  With the Veteran's cooperation, as set 
out as part of the VA Form 21-4142 received 
in December 2009, the RO should obtain for 
the record copies of all treatment records 
pertaining to all VA treatment provided the 
Veteran since May 2006.  If any of these 
records cannot be obtained, the attempt(s) 
to obtain them should be documented for the 
record, and the Veteran informed in 
writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should thereafter 
arrange for the Veteran to undergo a VA 
orthopedic examination of his right and 
left knee.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination.  All appropriate tests and 
studies, including X-rays and range of 
motion studies of the right and left knee, 
reported in degrees, should be 
accomplished.  All findings should be made 
available to the physician prior to the 
completion of his or her report, and all 
clinical findings should be reported in 
detail.

The examiner must render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right and/or left knee.  
If pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering the 
Veteran's documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner must identify all impairments 
affecting the right and left knees.  The 
examiner should specifically indicate 
whether arthritis is present and, if so, 
whether this is supported by X-ray 
findings.  The examiner must report whether 
there is recurrent subluxation or lateral 
instability of the right or left knee and, 
if so, whether such is best characterized 
as "slight," "moderate," or "severe."  
The examiner should also indicate whether, 
in the right and left knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel as well as staged 
ratings, if warranted, under the Hart 
decision discussed above.  If the benefit 
sought on appeal remains denied in any 
respect, the Veteran and his representative 
should be provided with a supplemental SOC 
(SSOC).

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


